 In the Matter of ASSOCIATED BANNING COMPANY AND WATERFRONTEMPLOYERS ASSOCIATION OF SOUTHERN CALIFORNIA ; CONSOLIDATEDSTEAMSHIP COMPANY AND WATERFRONT EMPLOYERS ASSOCIATION OfSOUTHERN CALIFORNIA; CRESCENT WHARF AND WAREHOUSE COMPANYANDWATERFRONT EMPLOYERS ASSOCIATION OF SOUTHERN CALI-FORNIA; HAMMOND SHIPPING CO., LTD., AND WATERFRONT EMPLOY-ERS ASSOCIATION OF SOUTHERN CALIFORNIA; LOS ANGELES AND SANFRANCISCO NAVIGATION CO., LTD., AND WATERFRONT EMPLOYERSASSOCIATION OF SOUTHERN CALIFORNIA; MARINE TERMINALS COR-PORATION AND WATERFRONT EMPLOYERS ASSOCIATION OF SOUTHERNCALIFORNIA; JOHN E. MARSHALL, INC., AND WATERFRONT EMPLOY-ERS ASSOCIATION OF SOUTHERN CALIFORNIA; MATSON NAVIGATION.COMPANY AND WATERFRONT EMPLOYERS ASSOCIATION OF SOUTHERNCALIFORNIA;MCCORMICK STEAMSHIP COMPANY AND WATERFRONTEMPLOYERS ASSOCIATION OF SOUTHERN CALIFORNIA; METROPOLITANSTEVEDORING COMPANY AND WATERFRONT EMPLOYERS ASSOCIATIONOF SOUTHERN CALIFORNIA; OUTER HARBOR DOCK AND WHARF COM-PANY AND WATERFRONT EMPLOYERS ASSOCIATION OF SOUTHERN CAL-IFORNIA; PORT OF Los ANGELES STEVEDORING AND BALLAST COM-PANY AND WATERFRONT EMPLOYERS ASSOCIATION OF SOUTHERN CAL-IFORNIA;SEABOARD TRANSPORTATION COMPANY AND WATERFRONTEMPLOYERS ASSOCIATION OF SOUTHERN CALIFORNIA; P. F. SoToSHIPPING COMPANY, LTD., AND WATERFRONT EMPLOYERS ASSOCIA-TION OF SOUTHERN CALIFORNIA; SOUTHWESTERN STEVEDORING COM-PANY AND WATERFRONT EMPLOYERS ASSOCIATION OF SOUTHERNCALIFORNIA; SEABOARD STEVEDORING COMPANY AND WATERFRONTEMPLOYERS ASSOCIATION OF SOUTHERN CALIFORNIAandINTERNA-TIONAL LONGSHOREMEN'S AND WAREHOUSEMEN'S UNION, LOCAL 1-13Cases Nos. R-1230 to R-1245, inclusive.-Decided January 8, 1940Shipping Industry-Employer:companies functioning through anassocia-tion-Investigation of Representatives:controversy concerning representationof employees : controversy concerning appropriate unit; employer's refusal togrant recognition of union ; petitions for, dismissed, as to four companies,where no questions concerning representation have arisen-UnitAppropriatefor Collective Bargaining:ship and dock bosses employed by companies whichare members of employers association involved ; history of employerorgani-zation ; organization of companies on port-wide basis, functioning of com-panies with respect to labor relations ; history of bargaining relations in in-dustry on port-wide and coast-wide basis; restriction of unit to port-wide19 N. L. R. B., No. 20.140 ASSOCIATED BANNING COMPANY141basis in absence of organization seeking to represent employees on coast-widebasis ;desires of employees;performance of certain supervisory duties no,bar;majoritieswithin two or more separate units entitled to select samebargaining representative-ElectionOrderedMr. Drexel A. Spreoh,,erandMr. William R. Walsh,for the Board,Lillick,McHose & Adams, by Mr. James L. Adams,of Los An-geles,Calif., for the Companies.,Mr. Gregory A. Harrison,of SanFrancisco,Calif., for the Asso-ciation.dlr. Charles J. Katz,of Los Angeles, Calif., for Local 13.Mr. Richard A. Williams,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENT OF THE CASEOn January 9, 1939, International Longshoremen's and Ware-housemen's Union, Local 1-13, herein called Local 13,2 filed withthe RegionalDirector for the Twenty-first Region (Los Angeles,California), separate petitions alleging that a question affectingcommerce had arisen concerning the representation of the ship anddock bosses, herein called bosses, of Associated Banning Company;ConsolidatedSteamshipCompany; CrescentWharf and Ware-house Company; Hammond Shipping Co., Ltd.; Los Angeles andSan Francisco Navigation Co., Ltd.;MarineTerminals Corpora-tion; John E. Marshall, Inc.; Matson Navigation Company; Mc-Cormick Steamship Company; Metropolitan Stevedoring Company;Outer Harbor Dock and Wharf Company; Port of Los AngelesStevedoring and Ballast Company; Seaboard Transportation Com-pany; P. F. Soto Shipping Company, Ltd.; and Southwestern Stev-edoring Company, all of which are hereinafter included within theterm Companies; and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelationsAct, 49 Stat. 449, herein called the Act.Each petition'Including Associated Banning Company;Consolidated Steamship Company ; CrescentWharf and Warehouse Company ; Hammond Shipping Co., Ltd. ;Marine Terminals Cor-poration;John E. Marshall,Inc. ;Matson Navigation Company ; McCormick SteamshipCompany ; Metropolitan Stevedoring Company ; Outer Harbor Dock and Wharf Company ;Port of Los Angeles Stevedoring and Ballast Company ; P.F. Soto Shipping Company,Ltd.; Southwestern Stevedoring Company; and Seaboard Stevedoring Company.2 Incorrectly designated in the petitions and subsequent pleadings as "InternationalLongshoremen and Warehousemen's Union, Local:1-13, C. I. 0." 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDalso named Waterfront Employers Association of Southern Cali-fornia, herein called the Association, as an employer handling thelabor relations of each of the respective Companies.On January 11, 1939, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Sections 3 and 10 (c) (2), of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, ordered an in-vestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing on due notice, and furtherordered the afore-mentioned cases to be consolidated for the purposesof a hearing and for all other purposes.On January 23, 1939, Local 13 filed with the Regional Director forthe Twenty-first Region (Los Angeles, California), a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of the employees of Seaboard Stevedoring Company, here.inafter also included within the term Companies, and the Associationand requesting an investigation and certification of representativespursuant to Section 9 (c) of the Act.On the same date, the Boardacting pursuant to Section 9 (c) of the Act and Article III, Sections3 and 10 (c) (2), of National Labor Relations Board Rules and Regu-lations-Series 1, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice, and further ordered the case consolidatedwith the aforesaid cases for the purpose of hearing and for all otherpurposes.Pursuant to notice, a hearing in the consolidated cases was held onJanuary 30 and 31, 1939, at Los Angeles, California, before G. B.Erickson, the Trial Examiner duly designated by the Board.TheBoard, the Companies, the Association, and Local 13 were representedby counsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.At the hearing,counsel for the Board moved to dismiss the petitions relating to LosAngeles and San Francisco Navigation Company and to SeaboardTransportation Company.Counsel for the Companies also moved todismiss all the petitions filed in this proceeding.The Trial Examinerdid not rule on these motions.The motions are hereby allowed asto Los Angeles and San Francisco Navigation Company and as toSeaboardTransportationCompany.Except as to two companiesdiscussed more fully in Section IV below, the motions in so far asthey relate to the other companies are hereby denied.During thecourse of the hearing, the Trial Examiner made several rulings onmotions and objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no preju- ASSOCIATED BANNING COMPANY143dicial errors were committed.The rulings are hereby affirmed.Al-though advised of their right to request oral argument before the .Board, none of the parties did so. *Counsel for the Association andcounsel for the Companies filed briefs for the consideration of theBoard.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT'I. THE BUSINESS OF THE COMPANIES oThe Companies are engaged in the transportation and handling ofwater-borne cargo in the vicinity of Los Angeles, California, hereinreferred to as the Los Angeles harbor area.During the hearing,counsel for the Board read into the record the following stipulation :It is hereby stipulated between, the National Labor RelationsBoard and the parties represented here by James L. Adams asfollows :(1)That each individual company here involved representedby James L. Adams is engaged in the transportation or handlingof water-borne cargo.(2)That the ship and dock bosses or the ship and dock fore=nien, otherwise known as walking bosses, on whose behalf thepetition in this case is filed, handle said water-borne cargo.(3)That more than 50 per cei'it of said cargo, at the time itis handled by said ship and dock bosses, is in the course of trans-portation between states of the United States or between theUnited States and foreign countries, or between the United Statesand non-contiguous territories or possessions of the United States.(4)James L. Adams represents all of the individually namedemployer companies named in this proceeding excepting the LosAngeles and San Francisco Navigation Company, which is pres-ently out of business, and the Seaboard Transportation Companywhich does not engage in stevedoring work.8The stipulation does not apply to the Association.We find thateach of the Companies is engaged in trade, traffic, transportation, andcommerce among the several States and/or between the United Statesand foreign countries.II.THE ORGANIZATION INVOLVEDInternational Longshoremen's andWarehousemen's Union, Local1-13, is a labor organization affiliated with the Congress of IndustrialOrganizations, admitting to its membership employees engaged inlongshore work, including ship and clock bosses.nThe Companies represented by Janies L. Adams. arelistedIn footnote1.supra. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ASSOCIATIONWaterfront Employers Association of Southern California, for-merly known as the Marine Service Bureau, is a corporation formedin 1936 under the laws of the State of California by various shippingand stevedoring companies in the Los Angeles harbor area.Controlof the Association is vested in a ' board of 12 directors who arecharged with the general management and conduct of the businessand affairs of the corporation.According to its articles of incorpora-tion the Association was formed for the following purposes andobjects :(1)To act as intermediary between employers and employeesdirectly or indirectly concerned in the commercial movementand handling of goods; (2) To promote harmony between em-ployees and employers to the end that greater efficiency withoutinjustice to either employees or employers may be had;(3)Tonegotiate and arrange with. associations of labor that rules shallbe adopted and rates of wages and working conditions changedonly after conference between the interested parties; (4) Torepresentmembers in all matters relating to labor, partic-ularlywith reference to hours or wages; (5) To assistmembers in connection with any violations of agreementswith labor unionsand in connection with sympathetic strikesdirected at members by labor unions; (6) To assist stevedores,warehousemen, wharfingers and carriers of goods in the hiringand retaining of labor; to assist working men in promptly andconveniently securing suitable jobs under satisfactory condi-tions at proper wages; (7) To establish, maintain and operatesuch offices and employment halls as may be necessary for thecentralization of information, registration and the distributionof labor; (8) To encourage efficient and safe working condi-tions ; (9) To compile and preserve statistical records as tolongshore and other labor, earnings, costs, conditions of work,to causes of accidents, safety practices, personal injury compen-sation and other data; (10)To enter into, perform and carryout agreements between its members and groups or associationsof working men, and to act on behalf of its members in allmatters relating to labor in which they are interested: . . . 4With respect to the labor relations of its members, the bylaws ofthe Association provide:This corporation shall have power to negotiate wages, hoursand working conditions and working agreements between themembers of the corporation and groups or associations of work-Article II of the Association'sArticles of Incorporation.Italics added. ASSOCIATED BANNING COMPANY145ing men, and in the event any such agreement shall be made, nomember of this corporation shall depart from the provisions ofany such agreement . . .If any labor union, association ofworking men or any members of any such union or associationshall violate any agreement with this corporation, 'or with anymember thereof, or shall refuse to work for any member or mem-bers of this corporation, the Board of Directors shall, upon appli-cation, cause investigation to be made, and if the Board of Di-rectors shall find that such union or association is at fault .. .this corporation shall render to such member or members of thiscorporation the, fullest moral support, and shall pay such ex-penses, incurred by, such member in any strike, lockout or otherlabor troublecaused by such action of the Union, association ormember or members thereof, as shall be approved and limitedby the Board of Directors of this corporation in advance.5This corporation shall have power to establish policies for itsmembers and the corporation in all matters relating to laborcontracts and labor ;controversiesand to the enforcement andperformance thereof and'shall have power to represent and acton behalf of its members, either itself or through other agenciesto be designated by the Board of Directors, in any negotiationswith unions of longshoremen or other employees ashore, and anycontracts, commitments or undertakings made on behalf of themembers of this corporation pursuant to the provisions hereofwith any union shall bind the members of this corporation.6The penalty for violating the above-mentioned sections of the bylawsby a member is suspension or expulsion from membership in theAssociation.The above-quoted provisions of the Association's articles of in-corporation and bylaws were operative at the time of the hearing.From the testimony of F. J. McGowen, president of the Association,it is clear that in the exercise of its broad powers, the Associationformulates general labor policies for its members and, in addition,endeavors to maintain uniformity in respect to disputes, hours, ratesof pay, and working conditions among all employers of longshoremenin the Los Angeles harbor area, including non-members.IV.THE QUESTION CONCERNING REPRESENTATIONOn several occasions late in 1938, and early in 1939, Local 13 re-quested the Association for recognition as the collective bargainingrepresentative of the bosses employed by the Companies.During Jan-Article XVIIof the Association's By-Laws. Italics added.ArticleXVIII of theAssociation's By-Laws. Italico added. 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDnary 1939, Local 13 presented to the Association a proposed con-tract covering such employees.On all occasions the Associationrefused to bargain with Local 13 as representative of the employeesin question.The Companies, moreover, dispute Local 13's claimthat it represents a majority of the employees.Both the Companiesand the Association desire that an election be held by the Board asa prerequisite to any certification of Local 13 as bargaining repre-sentative of the bosses.In addition, the parties disagree as to whatconstitutes an appropriate bargaining unit.Two of the Companies, namely Consolidated Steamship Companyand Port of Los Angeles Stevedoring and 'Ballast Company,.are notmembers of the Association, and have conferred no authority on it torepresent them in their labor relations.Each of these companies,moreover, employs only one boss.As we have frequently noted, theAct does not empower the Board to certify collective bargainingrepresentatives where only one employee is involved.7Under thecircumstances, no question concerning representation has arisen as toemployees of these companies.We shall dismiss the. petitions forinvestigation and certification of representatives with respect to them.We find that a question has arisen concerning the representationof employees of the Companies which are members of the Association.These Companies are listed in Appendix "A," attached hereto andmade a part hereof.V.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companieswhich are described in Section I above, tends to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.VI.THE APPROPRIATE. UNITThe petitions filed by Local 13 with respect to each of the Com-panies alleged the Association to be an employer handling laborrelations for each such company.The petitions further alleged thatthe bosses employed by each of the Companies and the Associationconstitute a unit appropriate for the purposes of collective bargain-ing.At the hearing, it was clear that Local 13 was seeking a port-wide bargaining unit embracing all of the bosses in the employ of theThis conclusion does not mean that a single employee may not designate a representa-tive to act for him ; he had such a right without the Act, and the Act in no way limitsthe right.SeeMatter of Luckenbach steamship Company, Inc., et al.andGatemen,Watchmen,andMiscellaneousWaterfront Workers Union,Local SP-124; International Long.shoremen'sAssociation,2 N. L. R. B. 181, 193. ASSOCIATED BANNING COMPANY147Companies which were members of the Association.The Companiescontend that there should be separate bargaining units, each re-stricted to the bosses in the employ of a particular company.For several years all of the Companies listed in Appendix "A"have been members of the Association.At all times the Associationhas possessed broad powers to represent its members in collectivebargaining, in the settlement of disputes and grievances, and in thehandling of "all matters relating to labor."The Association, more-over, has exercised these powers on numerous occasions, particularlywith respect to the Companies' relations with their ordinarylongshoremen.Employer associations formed by various shipping and stevedorecompanies are a familiar device for the purpose of stabilizing laborrelations in given harbor areas.Associations exist in the ports ofSan Francisco, Portland, and Seattle and are similar to that hereinvolved.The four existing associations on the West Coast functionthrough a large organization known as Waterfront Employers As-sociation of the Pacific Coast, herein called the' Pacific Coast Asso-ciation.The Pacific Coast Association itself formulates generalmatters of labor policy for all its members.The development of labor organizations for longshoremen on theWest Coast has been similar to the development of employer associa-tions.InternationalLongshoremen's andWarehousemen's Union,District No. 1, herein called I. L.W. U., is an organization withjurisdiction extending over the entire West Coast. It is the parentorganization of local unions in each of the various harbor areason the West Coast. Substantially all contracts and disputes in-volving I. L. W. U. members are negotiated and settled for themby their unions, which deal directly with the employers' associationsdescribed above.14.P.Melnilow, director of the Pacific Coast Labor Bureau, testi-fied that during his numerous conferences on behalf of I. L. W. U.or one of its locals, with representatives of the, various employer as-sociations, such representatives had insisted that there be no separatenegotiations between a union and individual companies relative tocontracts, disputes, or other labor problems.Further,Melnikowemphasized the importance of uniform agreements relative to wages,hours, and other working conditions as a means of promoting har-monious relations in the industry. It is clear that contracts madewith effective employer associations tend to establish uniformitywhich could be achieved only with difficulty, if at all, in contractswith individual companies.On this ground Local 13 urges thatan agreement made with the Association covering the bosses in thiscase is preferable to separate agreements with each of the Companies. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARD'Since 1934 the Association and the other regional associations on theWest Coast have participated in the making of agreements affectingthe labor relations of their membersThe Association and the otherassociations all were parties to a coast-wide agreement covering long-shoremen, known as the 1934 Award, and to agreements amending the1.934 Award, known as the 1937 and 1938 Agreements.An agent of theAssociation negotiated a port-wide agreement covering marine clerksin the Los Angeles harbor area.The Association also represented itsmembers in negotiating an agreement covering carloaders and a tenta-tive agreement relative to Social Security reports covering employeesof its members.The association in the Portland harbor area has-negotiated an agreement covering bosses in that harbor area, within a-port-wide bargaining unit similar to that now sought by Local 13.The 1938 Agreement,, covering. longshore ..work over virtually theentireWest Coast, is effective for 1 year. It is automatically renew-able from year to year thereafter in the absence of notice given byeither party at least 60 days prior to the expiration of the term pro-vided in the agreement.This agreement was made applicable to thefollowing occupations :Longshoremen, gang bosses, hatch tenders, winch drivers, don-key drivers, boom men, burton men, sack turners, side runners,front men, jitney drivers, lift jitney drivers, and any other persondoing longshore work as defined in this section.In addition to providing for wages, hours, working conditions, andthe maintenance of hiring halls, the agreement establishes in each offour harbor areas a "Labor Relations Committee" composed of repre-sentatives from the I. L. W. U. local and the employers' association insuch harbor area.Under the agreement each such committee ischarged with a number of duties, including the maintenance of the hir-ing halls, registration of longshoremen, settlement of all grievances,and the decision of"any other question of mutual concern relating tothe industry and not covered by this agreement." 8The 1938 Agree-ment also establishes permanent arbiters, one for the entire West Coast,and one for each harbor area.Under its terms, arbitration may behad whenever the Labor Relations Committee or the parties to theagreement disagree on "any question involving a basic interpretationof the agreement or any other question of mutual concern not coveredby this contract relating to the industry . . ." 9Neither marine clerks nor bosses are specifically included in the 1938Agreement.The marine clerks in the Los Angeles harbor area, how-ever, are covered by a collective bargaining contract known as thes Section 10 of the 1938 Agreement. Italics added.0Section 9 of the 1938 Agreement. ASSOCIATED BANNING CONTPANY149Marine Clerks Agreement and dated April 20, 1937.This agreementwas negotiated for the employers by an organization styled in the cap-tion of the agreement as "Employers of Los Angeles-Long BeachHarbors," which is substantially the same organization as the Associa-tion and which in this instance acted as agent of the Association.I°The agreement established rates of pay and hours of clerks, and a sys-tem of settling disputes before a "Labor Relations Committee" com-posed of representatives from the organizations of employees and ofemployers.During the hearing, considerable evidence was introduced on thequestion of whether the provisions for the settlement of disputes inthe 1938 Agreement, and those which preceded it, were applicable tocontroversies among workers in longshore occupations not specificallyenumerated in the longshoremen's agreements.By virtue of theseprovisions, the Labor Relations Committee is empowered not only tosettle disputes and grievances which develop among workers in certainspecified occupations, but to settle "any other question of mutual con-cern relating to the industry" and not specifically covered by the agree-ments.In the event that the Labor Relations Committee fails to solveany such question, it is then referred for decision to an arbiter.Thismachinery for settlement of disputes has been interpreted by arbiters intwo decisions, known respectively as theMorsedecision and theRosen-shinedecision, as properly invoked whenever disputes in question leadto a cessation of work in the industry.These two decisions involvedcontroversies over the use of liftboards, work which admittedly did notfallwithin the occupations listed in the longshoremen's agreements.Nevertheless, the arbiters found that such controversies would lead toa cessation of work and disrupt the peace in the industry and wereproperly considered under the aforesaid provisions for settlement ofdisputes.Since the arbitration provisions are not limited to disputesarising among workers in occupations specifically named in the agree-ments, disputes involving bosses evidently might properly be consid-ered under these provisions.As already noted, all of the Companies listed in Appendix "A" havebeen members of the Association for several years, and the Associa-tion during this time has possessed broad powers to represent themin collective bargaining.The Association has frequently exercised its"Members of both organizations are for the most part,ifnot entirely,the same.Theagreement was signed for the employers :Enli'LOYERS LABOR RELATIONS COMMITTEE,F. J. McGowEN.E. Nicrtocs.The Companies and Local 13 stipulated that F. J. McGowen and E. Nichols are membersof the Labor Relations Committee of the Association.McGowen, president of the Associa-tion, testified that this agreement was signed for the employers by "The Employers' LaborRelations Board with the authority of the Board of Directors" of the Association. 150DECISIONS OF NATIONALLABOR RELATIONS BOARDbroad bargaining powers on behalf of the employers whose bossesLocal 13 claims to, represent.On one occasion, it authorized execu-tion of a collective bargaining agreement covering the marine clerksemployed by substantially all of the companies which are its mem-bers.There is no apparent reason why the Association having rep-resented the Companies in their bargaining relations with most oftheir employees, should not also represent them in their relations withthe bosses here involved.Despite the foregoing considerations, the Companies urge that theBoard has no power to fix a bargaining unit broader than the indi-vidual employer unit.As we have frequently stated, however, theBoard is expressly authorized by the Act to decide that the "employer"unit is the unit most appropriate for purposes of collective bargain-.ing.The Act includes within the termemployer"any person actingin the interest of an employer, directly or indirectly," and the termperson"includes one or more ... associations . . ."We find thatAssociation is in fact an employer within the meaning of the Act."The Companies' contention thus is without merit.Indeed, the precedent existing in the industry might well be saidto suggest the propriety of a coast-wide bargaining unit for bosses.In the absence, however, of any organization of bosses seeking torepresent them in a coast-wide unit, we are of the opinion that thepolicies of the Act may best be effectuated by now restricting the unitto bosses employed by members of the Association in the Los Angelesharbor area.The bosses should not be denied the benefits of the Actpending organization of the bosses in the other harbor areas.12The Companies introduced much evidence to show that the bossesare supervisory employees closely identified with the management,apparently for the purpose of establishing that the bosses should notbe permitted to enjoy the rights guaranteed to employees by the Act.It appears that in fact the bosses have power to recommend the dis-charge of employees, but are inferior in rank both to superintendentsand to assistant superintendents.In addition,gang bossesand hatchtenders, who are subordinate to the bosses, also may recommend dis-11SeeMatter of Shipowners'Association of the Pacific Coast, et at.andInternationalLongshoremen's and Warehousemen'sUnion,District No. 1, 7 N.L. R. B. 1002;Matterof Mobile SteamshipAssociation,et at.andInternational Longshoremen's and Warehouse-men'sUnion,8N. L. R.B. 1297; andMatter of Alston Coal CompanyandProgressiveMine Workers of America, International Union,affiliatedwith American Federation ofLabor,13 N. L. R. B. 683. See alsoMatter of Admiar Rubber CompanyandAmericanFederation of Labor on behalf of Employees of Company,9 N.L. It.B. 407;andMatterofMononStoneCompany,et al.andQuarryWorkers'InternationalUnion of NorthAmerica,10 N. L. R. B. 64."Matter of R. C. A. Communications, Inc.andAmerican Radio Telegraphists'Associa-tion,2 N. L. R. B.1109; andMatter of Mackay Radio Corporation of Delaware, Inc.andMackay Radio t Telegraph Company,a CorporationandAmerican Radio Telegraphists'Association,5 N. L. R.B. 657.- ASSOCIATED BANNING COMPANY151charges.13Most bosses are registered longshoremen and, when notworking as bosses, work as longshoremen.Most of them are shownto be members of Local 13 and to desire representation by it. Inother ports labor organizations represent the bosses.Bosses are gen-erally regarded as ordinary employees and in a number of instancesare hired through hiring halls in the same manner as other longshore-men.Like the other longshoremen, the bosses for the most part arepaid on an hourly basis.Under these circumstances, we do not feelthat the bosses should be barred from the enjoyment of the rights,guaranteed them under the Act,14 merely on the ground that theyperform certain supervisory functions.The Companies further contend that since in an earlier case theBoard excluded bosses from the unit of longshoremen found appro-priate for collective bargaining,15 the Board by certifying Local 13 asthe bargaining representative of the bosses in this case would bedoing, in effect, what it refused to do in the earlier case.The Act,however, cannot be construed to prevent one union from acting asrepresentative of more than one group or class of employees for thepurpose of collective bargaining.Under Section 7 employees areentitled to be represented by bargaining agents "of their own choos-ing . . ."Majorities within two or more separate bargaining unitsare as fully entitled to select the same bargaining representative,",as they are to select different representatives.We find that all of the ship and dock bosses employed by thoseCompanies which are members of the Association,"' constitute a unitappropriate for the purposes of collective bargaining and that saidunit will insure to the bosses the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VII.THE DETERMINATION OF REPRESENTATIVESDuring the hearing, lists of the bosses employed by all of the Com-panies, except John -E. Marshall, Inc.,18 were admitted in evidence78Gang bosses and hatch tenders are considered longshore workers and are includedin the1938 Agreement and those which preceded it.14 SeeMatter of Shell Petroleum CorporationandOilWorkers International Union, LocalNo. 867,9 N. L. R. B. 831; andMatter of Wills Overland Motors, Inc.andInternationalUnion, United Automobile Workers of America, Local No. 12, 9N. L. R. B. 924.15Matter of Shipowners' Association of the Pacific Coast, et al.andInternational Long-shoremen's and J17arehousemen's Union, District No. 1, 7 N.L. R. B. 1002.18 In theShipowners' Associationcase the unit under consideration' as of a coast-widecharacter ;more than one union was involved, one of which had a separate local forbosses ; and bosses were deemed by the Board not to fall within the scope of the tern"longshore labor" as described in the petition.11 See Appendix "A."18At the hearing, counsel for the Companies stated that John E. Marshall, Inc., "doesnot employ steady foremen, although the foremen that they do employ are regular foremenwhom they obtain when the need arises."There is in evidence a letter from John E-Marshall, Inc., to the same effect.. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDand bore the names of 104 bosses.Local 13 submitted documentaryproof of its claim to represent a majority of these men.The Com-panies opposed certification on the basis of such proof.We find thatthe question concerning representation which has arisen relative tothe bosses can best be resolved by holding an election by secret ballotamong them in the unit found to be appropriate in Section VI above,-todetermine whether or not the bosses within the appropriate unitdesire to be represented by Local 13.The interests of all parties willbest be served by permitting those bosses to vote whose names appearon the Companies' pay rolls immediately preceding the date of theDirection of Election herein.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of the ship and dock bosses employed by the Companieslisted in Appendix "A," within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.Questions concerning the representation of the ship and dockbosses employed by Los Angeles and San Francisco Navigation Co.,Ltd.,Seaboard 'T'ransportation Company, Consolidated SteamshipCompany, and Port of Los Angeles Stevedoring and Ballast Com-pany, have not arisen.3.Waterfront Employers Association of Southern California andthe Companies listed in Appendix "A" are employers within themeaning of Section 2 (2) of the Act.4.All of the ship and dock bosses employed by the Companies listedin Appendix "A," and which are members of Waterfront EmployersAssociation of Southern California, constitute a unit appropriate forthe purposes of collective bargaining, Within the meaning of Section9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith the Waterfront Employers Association of Southern California,as representative of the Companies listed in Appendix "A," an electionby secret ballot shall be conducted as early as possible but not laterthan thirty (30) days from the date of this Direction of Election, ASSOCIATED BANN[NG COMPANY153under the direction and supervision of the Regional Director for theTwenty-first Region, acting in this matter as agent for the NationalLabor Relations Board, subject to Article III, Section 9, of said Rulesand Regulations, among all of the ship and clock bosses employed byall of the Companies listed in Appendix "A," during the pay-rollperiod immediately preceding the date of this Direction includingthose ship and dock bosses who did not work during such pay-rollperiod because they were ill or on vacation and those who were thenor have since been temporarily laid off, but excluding all ship and dockbosses who have since quit or have been discharged for cause, to deter-mine whether or not they desire to be represented by InternationalLongshoremen's and Warehousemen's Union, Local 1-13, for the pur-poses of collective bargaining.ORDERIT IS HEREBY ORDERED that the petitions for investigation and certifi-cation of representatives of employees of Los Angeles and San Fran-cisco Navigation Co., Ltd., Seaboard Transportation Company, Con-solidated Steamship Company, and Port of Los Angeles Stevedoringand Ballast Company, be, and they hereby are, dismissed.APPENDIX "A"Associated Banning Company.CrescentWharf and WarehouseCompany.Hammond Shipping Co., Ltd.Marine Terminals Corporation.John E. Marshall, Inc.Matson Navigation Company.McCormick Steamship Company.Metropolitan Stevedoring Com-panyOuter Harbor Dock and WharfCompany.P.F. Soto Shipping Company,Ltd.Southwestern Stevedoring Com-pany.Seaboard Stevedoring Company.